


EXHIBIT 10.3


SETTLEMENT AND WAIVER AGREEMENT
This Settlement and Waiver Agreement (the “Agreement”) is entered into as of the
8th day of September, 2015, by and among Amedica Corporation, a Delaware
corporation with offices located at 1885 West 2100 South, Salt Lake City, UT
84119 (the “Company”), and MG Partners II, Ltd. (the “Holder”), with reference
to the following facts:
A.In accordance with that certain Securities Purchase Agreement, dated June 30,
2014, by and between the Company and the Investor (the “Securities Purchase
Agreement”) and that certain Amendment and Exchange Agreement, dated as of
April 2, 2015, by and between the Company and the Investor (the “Exchange
Agreement”), the Company has previously issued to the Holder (i) that certain
Senior Convertible Note, with an aggregate principal amount of $797,649.54,
issued by the Company to the Holder on April 2, 2015 in exchange for that
certain Senior Convertible Note, initially issued on June 30, 2014, with an
aggregate original principal amount of $2,900,000 (the “Initial Note”) and an
outstanding aggregate principal amount as of April 2, 2015 of $797,649.54 (the
“Exchanged June Note”) and (ii) that certain Senior Convertible Note, with an
aggregate principal amount of $3,500,000 issued by the Company to the Investor
on April 2, 2015 in exchange for that certain Senior Convertible Note, initially
issued on August 11, 2014, with an aggregate original principal amount of
$3,500,000 (the “Additional Note”, and together with the Initial Note, the
“Original Notes”) and an outstanding aggregate principal amount as of April 2,
2015 of $3,500,000 (the “Exchanged August Note”, and together with the Exchanged
June Note, the “Exchanged Notes”).


B.On June 18, 2015, the Holder delivered an Event of Default Redemption Notice
(as defined in the Exchanged Notes) to the Company, requiring the redemption of
the Exchanged Notes in full as a result of the alleged occurrence of certain
events of default related to claimed breaches of representations and warranties
of the Company in the Securities Purchase Agreement and the Exchange Agreement
(the “Note Claim”).


C.On June 25, 2015, the Company filed a Current Report on Form 8-K disputing the
Note Claim and the Holder’s right to deliver such Event of Default Redemption
Notice to the Company in accordance with the terms of the Exchanged Notes (the
“Dispute”).


D.The Company currently desires to raise up to $15 million in an offering of
equity or equity-linked securities of the Company (the “Proposed Financing”),
with $5 million to be raised at an initial closing (the “Proposed Financing
Closing”) and, subject to the Company obtaining stockholder approval as required
by the rules and regulations of The Nasdaq Stock Market (the “Stockholder
Approval”, and such meeting of the stockholders of the Company to obtain the
Stockholder Approval, the “Stockholder Meeting”), an additional $5 million to be
raised in connection with the exercise of warrants issued in the Proposed
Financing Closing (the “Proposed Financing Second Funding”) and an additional
$5 million to be raised in connection with the exercise of additional warrants
issued in the Proposed Financing Closing (the “Proposed Financing Third
Funding”).


E.In connection with the consummation of the Proposed Financing Initial Closing,
the parties hereto desire to resolve the Dispute and obtain certain waivers to
permit the Proposed Financing and Alternate Offerings (as defined below) in
accordance herewith.


F.Capitalized terms used but not otherwise defined herein shall have the
meanings as set forth in the Securities Purchase Agreement (as amended hereby).



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
1.Amount Owed Under the Exchanged Notes. As of the date hereof, (a) the total
amount owed under the Exchanged June Note is $894,252.41, of which $797,649.54
represents principal and $96,602.87 represents accrued and unpaid interest, and
(b) the total amount owed under the Exchanged August Note is $3,725,166.67, of
which $3,500,000 represents principal and $225,166.67 represents accrued and
unpaid interest.


2.Redemption of Exchanged Notes. Notwithstanding anything in the Exchanged Notes
to the contrary, and subject to the terms and conditions of this Agreement, the
Company and the Holder hereby agree to effect the redemption, in full, of the
Exchanged Notes for an aggregate amount of $5,000,000 (the “Redemption Amount”)
to be paid as follows:


(a)Initial Funding. No later than the first (1st) Business Day after the date of
the consummation of the Proposed Financing Closing (the “Initial Funding”, and
such date, the “Initial Funding Date”), the Company shall purchase, and the
Holder shall sell, $797,649.54 in aggregate principal amount of the Exchanged
June Note, in full satisfaction of all obligations thereunder, and $1,351,175.23
in aggregate principal amount of the Exchanged August Note (in each case,
together with any accrued and unpaid interest with respect thereto) to the
Company for a cash payment of $2,500,000 (the “Initial Purchase Price”), to be
paid by wire transfer to the Holder on or before the first Business Day
following the Initial Funding Date, in U.S. dollars and immediately available
funds in accordance with the wire instructions of the Holder delivered to the
Company at least two Business Days prior to the Initial Funding Date.


(b)Second Funding. No later than the first (1st) Business Day after the date of
the consummation of the Proposed Financing Second Funding (the “Second Funding”,
and such date, the “Second Funding Date”), the Company shall purchase, and the
Holder shall sell, $1,074,412.39 in aggregate principal amount of the Exchanged
August Note (together with any accrued and unpaid interest with respect thereto,
including, without limitation, any Additional Interest (as defined below)) to
the Company for a cash payment of $1,250,000 (the “Second Purchase Price”), to
be paid by wire transfer to the Holder on or before the first Business Day
following the Second Funding Date, in U.S. dollars and immediately available
funds in accordance with the wire instructions of the Holder delivered to the
Company at least two Business Days prior to the Second Funding Date.


(c)Third Funding. No later than the first (1st) Business Day after the date of
the consummation of the Proposed Financing Third Funding (the “Third Funding”,
and such date, the “Third Funding Date”), the Company shall purchase, and the
Holder shall sell, $1,074,412.39 in aggregate principal amount of the Exchanged
August Note (together with any accrued and unpaid interest with respect thereto,
including, without limitation, any Additional Interest) to the Company for a
cash payment of $1,250,000 (the “Third Purchase Price”, and together with the
Second Purchase Price and the Initial Purchase Price, each a “Purchase Price”),
to be paid by wire transfer to the Holder on or before the first Business Day
following the Third Funding Date, in U.S. dollars and immediately available
funds in accordance with the wire instructions of the Holder delivered to the
Company at least two Business days prior to the Third Funding Date. The payment
of such Third Purchas Price shall satisfy in full all obligations of the Company
under the Exchanged August Note.


(d)Stockholder Approval; Additional Interest; Alternate Offerings.
Notwithstanding anything herein to the contrary, if the Company has not held the
Stockholder Meeting on or prior to

2

--------------------------------------------------------------------------------




November 13, 2015 (the “Stockholder Meeting Deadline”) or fails to obtain the
Stockholder Approval at the Stockholder Meeting (such date, the “Stockholder
Meeting Failure Date”), the following shall apply:


(i)The parties acknowledge and agree that, notwithstanding anything set forth in
the Exchanged Notes to the contrary, upon the earlier to occur of (x) if a
Stockholder Meeting has not occurred on or prior to the Stockholder Meeting
Deadline, the Stockholder Meeting Deadline and (y) the Stockholder Meeting
Failure Date, any principal amount then outstanding under the Exchanged August
Note shall bear interest at an increased rate of ten percent (10%) per annum
(such interest, the “Additional Interest”), which shall be payable only upon the
Company’s receipt of a request for payment of the Exchanged August Note from
Magna on or after August 11, 2016, the maturity date of the Exchanged August
Note (the “Maturity Date”). If any portion of the principal amount of the
Exchanged August Note remains unpaid by the Maturity Date, then the term
“Additional Interest” shall mean, from and after the Maturity Date, eighteen
percent (18%) per annum, which is the default interest rate set forth in Section
2(b) of the Exchanged August Note.


(ii)Upon the consummation of any offering by the Company (or any of its
Subsidiaries) of equity or equity-linked securities (excluding the Initial
Funding) (an “Alternate Offering”) providing at least $5 million in aggregate
gross proceeds to the Company when combined with the gross proceeds received
from all previously completed Alternate Offerings (the “Alternate Offering
Proceeds Requirement”), the Company shall purchase, and the Holder shall sell, a
portion of the then-remaining principal amount of the Exchanged August Note
(together with any accrued and unpaid interest with respect to such principal
amount) for a purchase price of $1,250,000 plus 25% (the “Purchase Price
Percentage”) of the gross proceeds from such Alternative Offerings in excess of
$5,000,000 (the “Alternate Offering Purchase Price”) until the remaining balance
of the Redemption Amount is paid in full. Each $1,000 of any Alternate Offering
Purchase Price paid to the Holder pursuant to this Section 2(d) shall purchase
(x) $859.53 of the principal amount of the Exchanged August Note plus (y) any
accrued and unpaid interest with respect thereto up to a maximum of $140.47 with
respect to such principal amount. By way of example and for illustration
purposes only, if the Company completes an Alternate Offering in which it
receives $5,000,000 in gross proceeds (assuming that at such time the sum of
$1,074,162.50 of aggregate principal amount of the Exchanged August Note and any
accrued and unpaid interest thereon to be redeemed does not exceed $1,250,000),
the Alternate Offering Proceeds Requirement will be satisfied and the Company
shall pay to the Holder $1,250,000 as the Alternate Offering Purchase Price and
the principal amount of the Exchanged August Note shall be reduced by
$1,074,162.50 and all accrued and unpaid interest with respect thereto shall be
extinguished) Any Alternate Offering Purchase Price shall be paid by wire
transfer to the Holder on or before the first Business Day following the date of
closing of the applicable Alternate Offering triggering the payment obligation
(the “Alternate Offering Closing Date”), in U.S. dollars and immediately
available funds in accordance with the wire instructions of the Holder delivered
to the Company at least two Business Days prior to the applicable Alternate
Offering Closing Date. If there remains any balance of the Redemption Amount
owed after the Maturity Date, the Purchase Price Percentage shall increase to
35%. Notwithstanding anything herein to the contrary, if either (x) the gross
proceeds to the Company from the aggregate exercise of the Series B Warrants is
less than $5 million and/or (y) the gross proceeds to the Company from the
aggregate exercise of the Series B Warrants is less than $5 million, in lieu of
Section 2(b) and 2(c) above, such exercises of Series B

3

--------------------------------------------------------------------------------




Warrants and/or Series C Warrants, as applicable, shall constitute Alternate
Offerings and the Company shall pay such portions of such gross proceeds to the
Holder as required in accordance with this Section 2(d)(ii).


(e)Cancellation of Exchanged Notes; Delivery of Certificates. Immediately
following the Holder’s receipt of the applicable Purchase Price or Alternate
Offering Purchase Price for a redemption of all or any portion of the Exchanged
Notes, such Exchanged Notes shall automatically be cancelled to the extent of
such redemption and shall be of no further force and effect. As soon as
commercially practicable, but in any event within five (5) Business Days
following each redemption of all or any portion of the Exchanged Notes, the
Holder shall deliver or cause to be delivered to the Company (or its designee) a
certificate representing such Exchanged Notes redeemed by the Company, provided,
that within five (5) Business Days following the Initial Funding Date, the
Holder shall deliver or cause to be delivered to the Company (or its designee)
the originally executed Exchanged June Note for cancellation by the Company, and
within five (5) Business Days following the Third Funding Date or, if
applicable, the Alternate Offering Closing Date in which the Company’s payment
obligations set forth in Section 2(d)(ii) have been fully satisfied, the Holder
shall deliver or cause to be delivered to the Company (or its designee) the
originally executed Exchanged August Note for cancellation by the Company.


(f)Other Agreements. The Company and the Holder shall execute and deliver such
other documents and agreements as are customary and reasonably necessary to
effectuate the transactions contemplated hereby. At least monthly, or otherwise
as more often as the Holder shall reasonably request, the Company promptly shall
provide to the Holder written information, including without limitation
applicable financial information, regarding the status of its compliance with
Section 7.10(a) of the Hercules Credit Agreement (as defined below). If
requested by the Holder in writing, the Company promptly shall use its
reasonable best efforts to request from Hercules (as defined below) that it
consents to the payment to the Holder of the applicable Purchase Price
Percentage of the gross proceeds received by the Company in any Alternate
Offering even though the Alternate Offering Proceeds Requirement has not been
satisfied.


3.Waivers, Amendments and Terminations with Respect to Transaction Documents.


(a)Securities Purchase Agreement and Exchange Agreement Waivers and
Terminations. Effective as of the Initial Funding Date, the Holder hereby
permanently waives each of the following provisions and such provisions shall
terminate and be of no further force or effect: Sections 10, 11, 12.13 and 12.14
of the Securities Purchase Agreement and Sections 7, 8 and 11 of the Exchange
Agreement.


(b)Exchanged Note Waivers and Amendments. Effective as of the Initial Funding
Date, the Holder hereby agrees that the default interest rate set forth in
Section 2(b) of the Exchanged Notes shall be waived and shall not apply in
accordance with the terms of such Section 2(b) except as set forth in Section
2(d)(i) above. For the avoidance of doubt, no accrued but unpaid interest will
be payable to the Holder in any form or amount unless and until the Holder
requests payment thereof upon or after the Maturity Date. Effective as of the
Initial Funding Date, the Holder hereby permanently waives any right of the
Holder to convert any of the Exchanged Notes into shares of Common Stock, and
Sections 3 and 14 of each of the Exchanged Notes shall be of no further force or
effect. Effective as of the Initial Funding Date, the Holder permanently agrees
to the termination of the covenants set forth in Section 13 of the Exchanged
Notes and such provision shall be of no further force or effect. Effective as of
the date hereof, the Holder hereby waives any right of the

4

--------------------------------------------------------------------------------




Holder to transfer any of the Exchanged Notes pursuant to Section 16 thereof
until the Initial Funding Date, and, effective as of the Initial Funding Date,
the Holder hereby agrees to permanently waive any right to transfer any of the
Exchanged Notes and, in connection therewith, Section 16 of each of the
Exchanged Notes is hereby amended and restated to read entirely as:


“16. TRANSFER. This Note may not be offered sold, assigned or transferred by the
Holder without the consent of the Company.”
4.Representations and Warranties of the Company. The Company represents and
warrants to the Holder, as of the date hereof, and as of the time of
consummation of the Exchange, that:


(a)Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents except, with respect to the Subsidiaries,
for violations which would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The Company and
each Subsidiary are duly qualified to conduct its respective businesses and are
in good standing as a foreign corporation or other entity in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.


(b)Authorization and Binding Obligation. The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and
each of the other agreements and certificates entered into by the parties hereto
in connection with the transactions contemplated by this Agreement
(collectively, the “Settlement Documents”) and to acquire and cancel the
Exchanged Notes for the applicable Purchase Prices in accordance with the terms
hereof. The execution and delivery of the Settlement Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the acquisition and cancellation of the
Exchanged Notes, have been duly authorized by the Board of Directors of the
Company and, other than (i) such filings required under applicable securities or
“Blue Sky” laws of the states of the United States, (ii) no further filing,
consent, or authorization is required by the Company or of its Board of
Directors or its shareholders. This Agreement and the other Settlement Documents
have been duly executed and delivered by the Company and constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.


(c)No Conflict; Required Filings and Consents.


(i)The execution, delivery and performance of the Settlement Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the acquisition and
cancellation of the Exchanged Notes) will not (A) result in a violation of the
Certificate of Incorporation, the terms of any share capital of the Company or
any of its Subsidiaries, the Bylaws or any of the organizational

5

--------------------------------------------------------------------------------




documents of the Company or any of its Subsidiaries or (B) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, subject
to obtaining the Hercules Consent (as defined below), or (C) result in a
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws, rules, and regulations, and the rules
and regulations of the Nasdaq Capital Market (the “Principal Market”) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected.


(ii)Neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or, make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person other than Hercules (as defined below) in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Settlement Documents, in each case in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations (which
the Company is required to obtain pursuant to the preceding sentence) have been
obtained or effected, or will have been obtained or effected, on or prior to the
date hereof, and the Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.


(iii)Subject in all cases to the conditions (I) that no payment may be made by
the Company to the Holder pursuant to this Agreement if the Company is in
violation of, or if such payments would violate, Section 7.10(a) of the Hercules
Credit Agreement (defined below) and (II) that in no event shall the aggregate
payments made by the Company to the Holder pursuant to this Agreement exceed the
Redemption Amount, on or prior to Initial Funding Date the Company shall have
obtained the irrevocable written consent, in form and substance reasonably
satisfactory to the Holder, of the lenders (the “Hercules Consent”) under that
certain Loan and Security Agreement by and among the Company, its subsidiary,
Hercules Technology Growth Capital, Inc. and Hercules Technology III, L.P.
(together, “Hercules”), dated as of June 30, 2014, as amended from time to time
(the “Hercules Credit Agreement”), to (y) the transactions contemplated hereby
(including, without limitation, the payment of the applicable Purchase Prices
hereunder) and (z) upon the Company’s receipt of a request for payment of the
Exchanged August Note from Magna at or after the Maturity Date, the payment in
full by the Company of all amounts then due under the Exchanged August Note then
outstanding. For the avoidance of doubt, (A) neither the Company nor any of its
Subsidiaries shall agree to any amendment, waiver or other modification of the
Hercules Credit Agreement that would result in a violation of this
Section 4(c)(iii), and (B) no provision of this Agreement extinguishes the
Company’s obligation to pay to the Holder all amounts due and payable to it
under the Exchanged August Note on or after the Maturity Date (including,
without limitation, accrued and unpaid interest under the Exchanged August Note,
whether or not the aggregate principal amount and accrued and unpaid interest
under the Exchanged August Note then exceeds $2,500,000) with the understanding
that the Hercules Consent may not then apply to permit the payment, in full, of
such outstanding amounts.


(d)Disclosure. Other than (i) as set forth in the Press Release (as defined
below), (ii) matters relating to amending the Hercules Credit Agreement and the
Hercules Consent and (iii) the Proposed Financing, the Company confirms that
neither it nor any other Person acting on its behalf

6

--------------------------------------------------------------------------------




has provided the Holder or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information. The Company understands and confirms that the Holder may rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Holder regarding the Company and its
Subsidiaries, their business and the transactions contemplated hereby, including
the schedules to this Agreement, furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.


5.Representations and Warranties of the Holder. The Holder represents and
warrants to the Company, as of the date hereof, as follows:


(a)Organization and Authority. The Holder has the requisite power and authority
to enter into and perform its obligations under this Agreement. The execution
and delivery of this Agreement by the Holder and the consummation by Holder of
the transactions contemplated hereby has been duly authorized by Holder’s board
of directors or other governing body. This Agreement has been duly executed and
delivered by Holder and constitutes the legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms.


(b)Ownership of Exchanged Notes. The Holder owns the Exchanged Notes free and
clear of any liens (other than the obligations pursuant to this Agreement, the
Transaction Documents and applicable securities laws).


(c)Validity; Enforcement. This Agreement and the Settlement Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.


(d)No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Settlement Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.


6.Mutual Release. Effective as of the later of (x) the Initial Funding Date and
(y) the Holder’s (or its designee’s) receipt of the Initial Purchase Price, each
party hereto on behalf of itself and its

7

--------------------------------------------------------------------------------




affiliates (collectively, the “Releasing Parties”) hereby unconditionally
release and forever discharge the other party hereto, including, but not limited
to, all of such other party’s present and former subsidiaries, affiliate
companies, shareholders, officers, directors, employees, attorneys and agents
(collectively, the “Released Parties”), from any and all causes of action
demands claims contracts, encumbrances, liabilities, obligations, expenses,
losses, and rights of every nature and description, whether arising or pleaded
in law or in equity, under contract, statute, tort or otherwise, whether known
or unknown, whether accrued, potential, inchoate, liquidated, contingent or
actual, asserted or that might have been asserted (including, without
limitation, the Note Claim) (collectively, “Claims”) which the Releasing Parties
now have, have ever had or may hereafter have, accruing or arising
contemporaneously with, or before the date hereof, including all Claims based
upon, arising out of, or in any way relating to, the Securities Purchase
Agreement, the Exchange Agreement, the Exchanged Notes or any other Transaction
Document, other than Claims arising pursuant to this Agreement or any other
Settlement Document or any Claims arising after the date hereof relating to
enforcing the Exchanged Notes subject to the terms of this Agreement. For the
avoidance of doubt, this mutual release shall not release any Releasing Party of
its obligations, if any, under this Agreement or any other Settlement Document
or any Claims arising after the date hereof relating to enforcing to the
Exchanged Notes subject to the terms of this Agreement. Also, for the avoidance
of doubt, in connection with the release of the Note Claim as set forth herein,
the default interest rate contemplated in Section 2(b) of the Exchanged Notes
shall be deemed to have never applied with respect to the Exchanged Notes.


7.Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New York
City Time, within two (2) Business Days after the date of this Agreement, issue
a press release and/or Current Report on Form 8-K (collectively, the “Press
Release”) disclosing all material terms of the transactions contemplated hereby.
From and after the issuance of the Press Release, the Holder shall not be in
possession of any material, nonpublic information received from the Company or
any of its respective officers, directors, employees or agents, that is not
disclosed in the Press Release. The Company shall not, and shall cause its
officers, directors, employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company from and after the filing
of the Press Release without the express written consent of the Holder. The
Company shall not disclose the name of the Holder in any filing, announcement,
release or otherwise, unless such disclosure is required by law or regulation.


8.Fees. The Company shall reimburse Kelley Drye & Warren LLP (counsel to the
Holder), on demand, for all reasonable, documented costs and expenses incurred
by it prior to the date hereof and in connection with the Exchanged Notes
generally and specifically preparing and delivering this Agreement (including,
without limitation, all reasonable, documented legal fees and disbursements in
connection therewith, and due diligence in connection with the transactions
contemplated thereby) in an aggregate amount not to exceed $36,000.


9.Miscellaneous. Section 12 of the Securities Purchase Agreement is hereby
incorporated by reference herein, mutatis mutandis (except as otherwise set
forth in Section 3(a) above).


10.Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Initial Funding Date has not occurred and the Company does not
pay the Initial Purchase Price to the Holder in accordance with Section 2 hereof
on or prior to September 15, 2015, then, at the election of the Holder delivered
in writing to the Company, this Agreement shall be terminated and be null and
void ab initio, no amendments or waivers hereunder shall be effective and the
Exchanged Notes and shall remain outstanding as if this Agreement never existed.

8

--------------------------------------------------------------------------------




[The remainder of the page is intentionally left blank]





9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.
HOLDER:
MG PARTNERS II, LTD.
By:    /s/ James Keys     
Name: James Keys
Title: Director
By:    /s/ Joshua Sason     
Name: Joshua Sason
Title: Director
THE COMPANY:
AMEDICA CORPORATION
By:    /s/ B. Sonny Bal     
Name: B. Sonny Bal
Title: Chief Executive Officer and President







10